Citation Nr: 9908871	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic ear 
infections.

2.  Entitlement to service connection for degenerative joint 
disease of the right wrist.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a compensable rating for a fracture of the 
first metacarpal of the right hand.

5.  Whether a February 1996 decision of the Department of 
Veterans Affairs Regional Office in Nashville, Tennessee, 
involves clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from May to November 
1959, and from January 1961 to January 1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 and May 1998 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence of chronic ear infections has 
not been presented.

2.  Competent medical evidence has not been presented showing 
degenerative joint disease related to right wrist trauma in 
service, or service generally; chronicity or continuity of 
right wrist symptomatology after service and before the 
appellant's work related accident is not shown.

3.  The October 1996 report of VA neurological examination 
reflects an impression that "complaint[s] of chronic 
headache may be secondary to his [the appellant's] complaint 
of tinnitus."
4.  The appellant has averred only a disagreement with how 
VARO evaluated the facts before it in the February 1996 
rating decision and he has not expressed with specificity how 
the application of cited laws and regulations would dictate a 
"manifestly different" result in those denied claims which 
were final and binding.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for chronic 
ear infections has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

2.  A well grounded claim for service connection for 
degenerative joint disease of the right wrist has not been 
presented.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A well grounded claim for service connection for 
headaches has been presented.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

4.  A valid claim of clear and unmistakable error in VARO's 
February 1996 decision has not been presented.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

A.  Background

The appellant served on active duty from May to November 
1959, and from January 1961 to January 1963.  Service medical 
records reflect that, in October 1961, the appellant caught 
his right hand in the traversing mechanism of a tank 
sustaining a fracture of the thumb (the 1st metacarpal) and 
an abrasion over the medial surface of the right wrist.  
Service treatment records, and report of separation 
examination dated November 1962, are negative for complaints 
or findings of ear infection.  The appellant was seen for 
ringing in the ears from noise exposure on the artillery 
range along with hearing loss.  Service separation 
examination is negative for complaints or findings relative 
to his right 1st metacarpal fracture.  Service medical 
records are entirely silent for complaints of headaches.

By a rating decision dated December 1989, service connection 
was established for residuals of a fracture of the 1st 
metacarpal of the right hand (0%) and right-sided hearing 
loss (0%).  Service connection was denied for left-sided 
hearing loss.

In May 1995, the appellant requested an increased rating for 
his right thumb disability.  At this time, he also claimed 
entitlement to service connection for headaches, frequent ear 
infections (related to acoustic trauma and concussion in 
service), and right wrist disability.

A letter dated June 1995 from the appellant's family 
physician, H.W. Thomas, M.D., reflects that the appellant was 
seen in June 1995 with complaints of right wrist pain, 
swelling and disuse, as well as, pain of the right thumb at 
the metacarpo phalangeal joint.  An x-ray of the thumb was 
normal.  An x-ray of the wrist showed significant abnormality 
with degenerative joint disease.

In December 1995, a VA audiological examination was 
conducted.  The appellant reported that he believed he had 
migraine headaches from his tinnitus.  On VA hand 
examination, the appellant gave a history of chronic ear 
infections, associated with hearing loss.  He also complained 
of right hand pain with decreased grip and decreased 
strength.  The diagnoses included chronic ear infections by 
history, unknown etiology, and status post fracture of the 
right hand, 1st metacarpal.  It was noted that there were 
early contractures of all fingers, nonunion of bone, 
decreased strength, grip, and dexterity.

By a rating decision dated February 1996, service connection 
was established for bilateral tinnitus (10%).  A 
noncompensable evaluation for right thumb disability was 
continued and service connection was denied for chronic ear 
infection secondary to hearing loss, degenerative joint 
disease of the right wrist, and headaches secondary to 
tinnitus.

In his March 1996 notice of disagreement, the appellant 
averred that he had ear infections (with drainage) and 
headaches since service when a "105mm round exploded at 
close range."  The appellant further averred that he had 
right wrist disability related to the in-service tank 
incident.  He also averred that he fractured his right elbow 
and shoulder during the same in-service tank incident.

In July 1996, Dr. Thomas submitted a duplicate copy of his 
June 1995 letter (discussed above) and treatment notes dated 
April 1994 to June 1996, which echoed the comments in his 
June 1995 letter.

In October 1996, a VA joint examination was conducted.  The 
appellant claimed to have injured his right wrist during an 
in-service tank accident.  The diagnosis was post traumatic 
arthritis, severe, right wrist.

In October 1996, a VA neurological examination was conducted.  
The appellant reported that a tank shell was fired in near 
proximity to his head causing hearing loss with tinnitus and 
headaches.  The examiner indicated that "complaint[s] of 
chronic headache may be secondary to his [the appellant's] 
complaint of tinnitus."

In December 1996, a personal hearing was conducted.  It was 
noted that the appellant sought, on a direct basis, service 
connection for chronic ear infections, degenerative joint 
disease of the right wrist, and headaches.  The appellant 
testified that he had headaches since 1961 in service when he 
sustained a concussion from an exploding round.  He further 
testified that he began to have ear infections in 1961 and 
that he had right wrist disability related to catching his 
hand in a tank mechanism in service.  The appellant claimed 
to have received continuous treatment for the claimed 
conditions since service discharge, but reported that those 
treating physicians were deceased.  Additionally, when 
informed that the VA had not been provided treatment records 
dated prior to 1994 from Dr. Thomas, the appellant indicated 
that those treatment records were not relevant to his claim 
and need not be obtained by the VA.

In May 1998, records from the Social Security Administration 
(SSA) were received.  These records included numerous private 
medical records, and private hospital records dated November 
1967, showing that the appellant sustained a skull fracture, 
right wrist fracture, and jaw fracture when he fell 28 1/2 feet 
onto a concrete floor from a loader.  Thereafter, the 
appellant developed constant headaches and right shoulder 
problems.  Additionally, these records show that the 
appellant had recurrence or aggravation of pain after a car 
door struck him in May 1975.

B.  Analysis

The appellant seeks service connection for chronic ear 
infections, degenerative joint disease of the right wrist, 
and headaches.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim that is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

1.  Chronic Ear Infections

Service medical records, along with the post service medical 
evidence of record, are entirely silent for complaints or 
treatment of ear infections.  The only evidence of chronic 
ear infections since service comes from the appellant's own 
statements.  Competent evidence of treatment for an ear 
disorder, other than service-connected hearing loss and 
tinnitus, has not been presented.  As a layman, the appellant 
is not competent to offer opinions on medical diagnosis and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay assertions 
of medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra at 611.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Therefore, absent 
evidence of the claimed disability, the Board finds that the 
claim for service connection for chronic ear infections is 
not well grounded.

2.  Degenerative Joint Disease of the Right Wrist

Service medical records reflect that the appellant sustained 
an abrasion of the right wrist when his hand became caught in 
a traversing mechanism of a tank.  While the appellant 
sustained a fracture of the 1st metacarpal of the right hand 
at that time, there was no evidence of right wrist fracture 
or other significant injury.  Service separation examination, 
including the medical history portion, was silent for right 
wrist abnormality.  The first evidence of right wrist 
problems was following a work related accident in November 
1967.  A private hospital report dated November 1967 reflects 
that the appellant injured his right wrist and arm when he 
fell 28 1/2 feet onto a concrete floor from a loader.  It is 
curious to the Board that the appellant did not disclose this 
fact in any of his statements to the VA or during sworn 
testimony.  The most recent evidence of record is positive 
for degenerative joint disease of the right wrist; however, 
this condition was not related to service, except by history.

Competent medical evidence showing a nexus, or link, between 
the in-service injury to the wrist (diagnosed as abrasion) 
and the current medical findings for degenerative joint 
disease of the right wrist has not been presented.  Absent of 
medical evidence suggesting medical causality related to the 
appellant's in-service injury, or service generally, the 
claim is not well grounded.  See Grivois v. Brown, 6 Vet.App. 
136 (1994).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). This 
obligation was successfully completed by VARO in its 
statement of the case and supplemental statement of the case. 
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claims for service connection.

3.  Headaches

With regard to the claim for service connection for 
headaches, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
The October 1996 report of VA neurological examination 
reflects an impression that "complaint[s] of chronic 
headache may be secondary to his [the appellant's] complaint 
of tinnitus."  As the appellant is service connected for 
tinnitus, this statement raises the possibility that service 
connection is warranted for headaches secondary to service 
connected tinnitus.  We note that the examiner who made this 
comment was not privy to all the medical evidence that is 
currently of record, including those records that suggest 
headaches were the result of the appellant's 28 1/2 foot fall 
onto a concrete floor from a loader in November 1967.  
Nonetheless, the appellant has satisfied the initially 
threshold inquiry on the issue of service connection for 
headaches.

The Board concludes that a well grounded claim for service 
connection for headaches has been presented.  However, 
additional development prior to a disposition on the merits 
is in order for reasons discussed in the remand portion of 
this decision.


II.  Claims for Revision or Reversal Based on Clear and 
Unmistakable Error

In February 1996 rating decision, VARO granted service 
connection for tinnitus at the 10 percent disability level, 
but denied service connection for headaches secondary to 
tinnitus, ear infections secondary to hearing loss, and 
degenerative joint disease of the right wrist.  Also, VARO 
denied a compensable rating for residuals of a fracture of 
the 1st metacarpal of the right hand, and right-sided hearing 
loss.

In July 1996, the appellant submitted a substantive appeal on 
the issues of service connection for chronic ear infections, 
degenerative joint disease of the right wrist, and headaches, 
along with the issue of an increased rating for fracture of 
the 1st metacarpal.  At this time, the appellant stated as 
follows:

I ask for relief from your decision dated 
February 9, 1996.  I feel a "clear and 
mistakable error" has occurred due to 
the fact the evidence of record has not 
been given proper consideration.

To establish a valid "clear and unmistakable error" (CUE) 
claim as to a final rating decision, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principii, 3 Vet.App. 310, 313 (1992).  
The veteran must assert more than VA's failure to fulfill its 
duty to assist or a disagreement as to how the facts were 
weighed or evaluated.  Id. See Caffrey v. Brown, 6 Vet.App. 
377, 384 (1994).

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error. Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  If the 
error alleged is not the type of error that, if true, would 
be CUE on its face, if the veteran is only asserting 
disagreement with how VARO evaluated the facts before it, if 
the veteran is merely alleging that VA failed its duty to 
assist, or if the veteran has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet.App. 92 (1995).

The Board notes that the appellant has not specifically 
identified an error in the February 1996 rating decision by 
VARO; rather he generally states that facts were not properly 
considered, i.e. a weighing of the evidence.  This lack of 
specificity alone makes his claim of clear and unmistakable 
error legally insufficient.  Moreover, the appellant 
references that some records were not obtained or considered 
at the time of the February 1996 rating decision and, as 
such, there was error.  With regard to this argument, the 
Board also finds that the appellant's claim is legally 
insufficient.  His statements amount to an allegation that VA 
erred because it failed to fulfill its duty to assist him in 
developing the facts pertinent to his claim.  As noted 
previously, such allegations are inadequate to raise a claim 
of CUE.  See Caffrey, supra.

While the veteran has made general allegations to the effect 
that the February 1996 rating decision involved clear and 
unmistakable error, he has not provided any specific or 
persuasive reasons to show why this is so.  See Fugo, supra.  
He has not shown that the correct facts, as they were known 
in February 1996, were not before the VA adjudicator, or that 
the substantive statutory or regulatory provisions extant at 
the time were incorrectly applied.  Rather, he has merely 
made allegations relating to VA's failure to fulfill its duty 
to assist, and has asserted his disagreement as to how the 
facts were weighed or evaluated in those prior adjudications.  
Such allegations, as set forth above, are insufficient to 
raise a claim of CUE.  Consequently, they provide no basis 
for revision of those claims finally denied in the February 
1996 rating decision.


ORDER

Service connection for chronic ear infections is denied.

Service connection for degenerative joint disease of the 
right wrist is denied.

Having found that a valid claim for clear and unmistakable 
error in VARO's February 1996 decision has not been 
presented, the benefit sought on appeal remains denied.


REMAND

Above the Board concluded that a well grounded claim for 
service-connection for headaches had been submitted.  Once a 
claim is found to be well grounded, the VA has a duty to 
assist in developing facts pertinent to the claim.  38 
U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  In this case, a 
medical opinion should be obtained regarding the etiology of 
the appellant's headache disorder in light of the appellant's 
whole medical history.  We note that decisions of the Board 
must be based on all of the evidence available.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Thereafter, this claim 
should be considered on the merits.

Additionally, the appellant's representative argues that an 
adequate  VA examination has not been conducted of the 
appellant's service-connected residuals of a fractured 1st 
metacarpal consistent with DeLuca v. Brown, 8 Vet.App. 202 
(1995).  A VA examination concerning orthopedic disability 
should contain an opinion concerning the effect of pain upon 
a veteran's functional abilities, as is required by 38 C.F.R. 
§§ 4.40, 4.45 (1998), and DeLuca supra., and address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet.App. 7 (1996).  As such, this issue 
is remanded for a VA examination consistent with DeLuca.

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate the service-connected fracture 
of the 1st metacarpal of the right hand.  
The claims folder must be reviewed prior 
to the examination.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  
Specifically, for the 1st metacarpal on 
the right and left hand, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  A complete 
rationale for all opinions expressed must 
be provided.

2.  The appellant should be scheduled for 
a VA neurological examination to fully 
evaluate the appellant's nonservice-
connected headache disorder.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, based on the current 
medical findings and the appellant's 
medical history, the examiner should 
provide an unequivocal opinion as to the 
etiology of the appellant's headache 
disorder.  In particular, the examiner 
should indicate whether or not the 
appellant's headaches are related to an 
in-service event or service-connected 
disorder, or the appellant's November 
1967 28 1/2 foot fall onto a concrete 
floor, or some other event or condition.  
A complete rationale for all opinions 
expressed must be provided.

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


